—Judgment unanimously affirmed. Memorandum: Relator was denied parole on October 30, 1975. This appeal is from a dismissal of his writ of habeas corpus, the essence of which was that the Parole Board denial of his parole was not given in a meaningful and adequate manner. It has been consistently held that habeas corpus is not the proper procedure to raise this issue and we treat the matter as an article 78 proceeding (Matter of Greene v Smith, 52 AD2d 292, app dsmd 40 NY2d 826). The following reasons were given by the Parole Board for the denial of parole: "The Parole Board, in reviewing your case, felt that the serious assaultive nature of your present offense, along with your prior assaultive record, indicated that you, if released, would not remain at liberty without violating the law and, that your release would not be compatible with the welfare of society. It is my opinion that the Parole Board took into consideration all the aspects of your case, including your past pattern of criminal behavior, your institutional adjustment and your future potentials in the community, and acted appropriately when they decided that you were a poor parole risk and that you should be given additional time to gain insight into your past pattern of behavior and take the necessary steps to deal with the problem which led you to become a menace to the safety of others in the community.” These reasons are sufficient to comply with the standard set forth in Matter of Watkins v Caldwell (54 AD2d 42). (Appeal from judgment of Cayuga Supreme Court—habeas corpus.) Present—Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.